DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 06/24/2021 is acknowledged by the Examiner. 
Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggest a title that includes terms such as stream, “session management function”, “user plane function”, and/or “access network element”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim(s) 1, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharatia et al, US 2018/0199243 hereafter Bharatia in view BYUN et al, US 2017/0359768 hereafter BYUN.  

As for claim 1, Bharatia discloses:
A communication method, comprising:
obtaining, by a session management function network element, first information identifying a data stream (Bharatia, N2, [0065], Obtaining, by the SMF, the list of bearers. The Examiner interprets the list of bearers to correspond to the “first information”), 
wherein the first information is used to instruct a transmit end to send a user stream using the data stream and to instruct a receive end to receive the user stream using the data stream (Bharatia, [0065], The list of bearers is included in a path switch request message instructing switching of the bearers); and 
the receive end is an access network element, and the transmit end is a user plane function network element, or the receive end is the user plane function network element, and the transmit end is the access network element (Bharatia, [0063], [0065], The receive/target end is the UPF and the transmit/source end is the access network (AN)/radio access network (RAN)); 
sending, by the session management function network element, the first information to the user plane function network element (Bharatia, N11, [0065], Sending, by the SMF, the list of bearers to the UPF); 
second information used to indicate a forwarding rule of transmitting the user stream by the user plane function network element on a data network side (Bharatia, N4, [0109]-[0112], Control parameters including forwarding action rules by the UPF); and 
sending, by the session management function network element, the second information to the user plane function network element (Bharatia, N4, [0109]-[0112], Sending, by the SMF, the control parameters to the UPF. The Examiner interprets the control parameters to correspond to “second information”).

Bharatia does not explicitly disclose obtaining, by the session management function network element, second information used to indicate a forwarding rule.

BYUN discloses obtaining, by the session management function network element, second information used to indicate a forwarding rule (BYUN, [0045], Obtaining, by the SMF, policy/rule information for mobility management).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bharatia with obtaining, by the session management function network element, second information used to indicate a forwarding rule as taught by BYUN to provide flexibility of services and network resources (BYUN, [0007]).

As for claim 7, Bharatia discloses:
Obtaining first information identifying a data stream comprises: receiving, by the session management function network element, the first information from a control device (Bharatia, N2, [0065], Obtaining, by the SMF, the list of bearers from the access and mobility function (AMF)).

As for claim 11, BYUN discloses:
 Obtaining second information comprises: receiving, by the session management function network element, the second information from at least one of the network function repository function network element, the control device or an application function network element on the data network side (BYUN, [0045], Obtaining, by the SMF, policy/rule information from the Policy Control Function (PCF)).

5.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharatia et al, US 2018/0199243 in view BYUN et al, US 2017/0359768 as applied to claim 1 above, and further in view of YOUN et al, US 2017/0339609 hereafter YOUN. 

As for claim 15, the combination of Bharatia and BYUN does not explicitly disclose:
Receiving, by the session management function network element, third information from a terminal device or a server on the data network side, wherein the third information comprises at least one of the following information: an identifier of the user stream, a destination media access control MAC address of the user stream, or a stream feature of the user stream; and sending, by the session management function network element, the third information to the user plane function network element, or the application function network element on the data network side, or the centralized user configuration network element on the data network side.

However, YOUN discloses receiving, by the session management function network element, third information from a terminal device or a server on the data network side, wherein the third information comprises at least one of the following information: an identifier of the user stream (YOUN, [0163]-[0169]. Receiving, by the SMF, from the UE the session request message including the session ID) and sending, by the session management function network element, the third information to the user plane function network element, or the application function network element on the data network side, or the centralized user configuration network element on the data network side (YOUN, [0170], Sending, by the SMF, the session ID to the MMF/AMF [0119]-[0120]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Bharatia and BYUN with receiving, by the session management function network element, third information from a terminal device or a server on the data network side, wherein the third information comprises at least one of the following information: an identifier of the user stream, a destination media access control MAC address of the user stream, or a stream feature of the user stream; and sending, by the session management function network element, the third information to the user plane function network element, or the application function network element on the data network side, or the centralized user configuration network element on the data network side as taught by YOUN to provide improved transmission.

6.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharatia et al, US 2018/0199243 hereafter Bharatia in view YOUN et al, US 2017/0339609.

As for claim 16, Bharatia discloses:
A communication method, comprising: 
sending, by a terminal device, first indication information to a session management function network element, (Bharatia, N2, [0065], Sending, by the UE via the AMF, the list of bearers to the SMF. The Examiner interprets the list of bearers to correspond to the “first information”),
wherein the first indication information is used to instruct the terminal device to send or receive a user stream and is used to determine whether an access network element is a transmit end or a receive end that transmits the user stream by using a data stream (Bharatia, [0065], To instruct the UE data to be sent on the list of bearers maintained/serve the transmission of the UE at the determined target RAN), and 
the first indication information is used to create the user stream (Bharatia, [0065], The list of bearers is used to start/create the sending/transmission of packets/stream). 

Bharatia does not explicitly discloses sending, by the terminal device, at least one of the following information to the session management function network element: an identifier of the user stream, or a stream feature of the user stream.

However, YOUN discloses sending, by the terminal device, at least one of the following information to the session management function network element: an identifier of the user stream, or a stream feature of the user stream (YOUN, [0163]-[0169]. Sending by UE,  to the SMF, the session request message including the session ID).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bharatia with sending, by the terminal device, at least one of the following information to the session management function network element: an identifier of the user stream, or a stream feature of the user stream as taught by YOUN to provide improved transmission.

Allowable Subject Matter

7.	Claims 2-6, 8-10, 12-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

8.	The following is an examiner’s statement of reasons for allowance: 

Claims 19-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 19,… obtaining, by a control device, based on a device identifier of an access network element, a device identifier of a user plane function network element, first indication information, and first information identifying a data stream, wherein the first indication information is used to indicate that the access network element is a transmit end or a receive end that performs communication by using the data stream…in combination with other limitations recited as specified in claim 19.

The first closest prior art of record is Bharatia et al, US 2018/0199243 hereafter Bharatia. Bharatia, N2, [0065] discloses obtaining, by the SMF, the list of bearers. The Examiner interprets the list of bearers to correspond to the “first information” and receive/target end is the UPF and the transmit/source end is the access network (AN)/radio access network (RAN)), [0109]-[0112] discloses control parameters including forwarding action rules by the UPF and sending, by the SMF, the control parameters to the UPF. The Examiner interprets the control parameters to correspond to “second information”. Bharatia does not explicitly disclose obtaining, by a control device, based on a device identifier of an access network element, a device identifier of a user plane function network element, first indication information, and first information identifying a data stream, wherein the first indication information is used to indicate that the access network element is a transmit end or a receive end that performs communication by using the data stream. 

The second closest prior art of record is YOUN et al, US 2017/0339609 hereafter YOUN. YOUN, [0119]-[0120], [0163]-[0170] discloses receiving, by the SMF, from the UE the session request message including the session ID and sending, by the SMF, the session ID to the MMF/AMF. YOUN does not explicitly disclose obtaining, by a control device, based on a device identifier of an access network element, a device identifier of a user plane function network element, first indication information, and first information identifying a data stream, wherein the first indication information is used to indicate that the access network element is a transmit end or a receive end that performs communication by using the data stream.

The third closest prior art of record is BYUN et al, US 2017/0359768 hereafter BYUN. BYUN, [0045] discloses obtaining, by the SMF, policy/rule information for mobility management. BYUN does not explicitly disclose obtaining, by a control device, based on a device identifier of an access network element, a device identifier of a user plane function network element, first indication information, and first information identifying a data stream, wherein the first indication information is used to indicate that the access network element is a transmit end or a receive end that performs communication by using the data stream. 

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: HAH et al, US 2018/0063752 paragraph [0164] discloses the RAN Node knows the UL tunnel information such as an address of the UPF that the shared session is established through a session setup procedure in units of UEs.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469